444 P.2d 476 (1968)
STATE of Oregon, Respondent,
v.
Harry P. HUMPHREYS, Appellant.
Supreme Court of Oregon, Department 1.
Argued and Submitted July 11, 1968.
Decided August 23, 1968.
Sidney A. Brockley, Portland, argued the cause and filed a brief for appellant.
Jacob B. Tanzer, Deputy Dist. Atty., Portland, argued the cause for respondent. With him on the brief was George Van Hoomissen, Dist. Atty., Portland.
Before McALLISTER, P.J., and O'CONNELL and DENECKE, JJ.
PER CURIAM.
Defendant appeals from a judgment of conviction of the crime of larceny.
Defendant contends that the trial court erred in admitting defendant's confession on the ground that he was not properly advised of his constitutional rights before he was interrogated by the police.
Defendant read and signed an "Advice Form" used by the police to advise accused persons of their constitutional rights as required by the Escobedo and Miranda decisions.[1] The form contained the following warning: "Anything you say and any statement you write can be used against you in court to prove that you have committed a crime. This is true even if you are a minor."
Defendant contends that the warning was inadequate in that it failed to inform him that his statements would be used against him. Defendant interprets Miranda as requiring a warning that any statement made by the accused will be used against him and that it is not enough to warn him simply that his statements can be used against him.
We do not agree with defendant's interpretation of Miranda and we hold that the warning given was adequate.
Judgment affirmed.
NOTES
[1]  Escobedo v. State of Illinois, 378 U.S. 478, 84 S. Ct. 1758, 12 L. Ed. 2d 977 (1964); Miranda v. State of Arizona, 384 U.S. 436, 86 S. Ct. 1602, 16 L. Ed. 2d 694, 10 A.L.R. 3d 974 (1966).